Citation Nr: 0926145	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for genital warts.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to an initial compensable disability rating 
for service-connected onychomycosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1999 to 
December 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The issues of service connection for migraine headaches and 
genital warts, and an increased disability rating for 
onychomycosis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not currently have a diagnosed disability of 
the right foot.


CONCLUSION OF LAW


The criteria for service connection for a right foot 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1)  
Veteran status; (2) existence of a disability; (3) a 
connection between the  Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By letter dated in January 2003, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements in the present 
appeal, because the service connection claim is being denied, 
and no effective date or rating percentage will be assigned, 
the Board finds that there can be no possibility of any 
prejudice to the appellant under the holding in Dingess, 
supra.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  The Veteran 
has been provided with a VA examination.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.  In sum, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandate of the 
VCAA. 

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for arthritis may also be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  In addition, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran asserts that he currently has a right foot 
disorder as a result of service.  A review of his service 
treatment records reveals that in January 2000, the Veteran 
reported a one month history of right foot pain.  He 
described that foot pain would run in his family, and that he 
had a bump in his instep.  The assessment is illegible, 
however, the plan was said to include the addition of cushion 
in the boots and the use of wider boots.

A service treatment record dated in April 2002 shows that the 
Veteran reported a one day history of mid right foot pain 
since playing basketball.  Diagnostic testing revealed no 
evidence of a fracture.  The assessment was strain of the 
right foot.

A service treatment record dated in May 2002 shows that the 
Veteran described an increase in his right foot pain 
following a temporary improvement, with difficulty standing.  
The assessment was foot sprain, rule out Jones fracture.  X-
rays revealed a three millimeter focal erosion at the head of 
the first metatarsal, otherwise normal right foot.

The Veteran's separation examination report dated in October 
2002 shows that the Veteran reported a five to six month 
history of right foot pain.  The assessment was strain of the 
right foot.

Subsequent to service, a VA examination report dated in July 
2005 shows that the Veteran reported a history of a bunion on 
the right foot.  He described that at rest, he would have 
stiffness, and that while standing and walking, he had 
swelling.  He had no surgery on the feet.  He described that 
functional impairment would sometime include difficulty 
putting on his shoe.  He had not lost any time from work 
because of his asserted right foot disability.  Physical 
examination of the right foot revealed no painful motion, 
edema, disturbed circulation, weakness, atrophy of the 
musculature, or tenderness.  X-rays of the right foot were 
within normal limits.  The examiner indicated that there was 
no diagnosis because there was no pathology with which to 
render a diagnosis.

Having carefully reviewed the competent medical evidence of 
record, the Board finds that the preponderance of the 
evidence has failed to demonstrate that the Veteran has ever 
been diagnosed with a right foot disorder following his 
separation from service, and that he currently has no 
diagnosis of a right foot disability.

As the competent medical evidence of record does not show a 
current diagnosis of a right foot disorder, there can be no 
valid claim.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In order for the 
Veteran to be granted service connection for a right foot  
disorder, there must be evidence of a service-connected 
disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

The cited July 2005 VA examination report is  negative of a 
diagnosis associated with a right foot disorder.  This 
examination report is considered probative as it is  
definitive and supported by detailed rationale.  Accordingly, 
the opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  
As there is no competent evidence of record of a current 
right foot disorder, the Board must conclude that the 
preponderance of the evidence is against the Veteran's claim.

The Board recognizes the Veteran's contentions that he has a 
right foot disorder that is related to his period of active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe that he has 
a current right foot  disorder, his opinion is outweighed by 
the competent medical evidence.  Simply stated, the Veteran's 
post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses of a right foot disorder) 
outweigh his contentions.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion demonstrating that the 
Veteran has a right foot disability that is related to 
service or a service-connected disability.  While the Board 
is sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, 
any contentions by the Veteran that he has a current right 
foot disorder that is related to service or a service-
connected disability is not competent.  There is no 
indication that the possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the  Veteran's claim for service 
connection for a right foot disorder.  Although the Veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for a right foot disability is denied.


REMAND

Unfortunately, as to the issues of service connection for 
migraine headaches and genital warts, and an increased 
disability rating for onychomycosis, a remand is required in 
this case prior to further adjudication of this matter.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

With regard to the issue of service connection for migraine 
headaches, the Veteran's separation examination report dated 
in October 2002 shows that the Veteran reported having had 
frequent or severe headaches.  The examiner elaborated that 
he had headaches due to a temporomandibular joint syndrome.

During his July 2005 VA examination, the Veteran reported a 
history of migraine headaches since December 2000.  These 
headaches were said to be recurring, migraine type, which 
averaged once every month, lasting approximately six hours.  
He would be unable to function while having a migraine.  The 
examiner concluded that there was no diagnosis because there 
was no pathology to render a diagnosis.

However, migraine headaches by their very nature are subject 
to remission and recurrence.  Because there is evidence of 
headaches in service, and the Veteran has described a history 
of headaches since December 2000, he, as a layperson, is 
competent to report a continuity of symptoms since service.  
See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); see also 
Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303.  As 
such, the Board finds that a remand for an examination during 
an "active" stage or during an outbreak of a migraine 
headache is warranted.  In this regard, when aware that a 
condition has active and inactive stages, an examination 
conducted during inactive stage that does not address 
evidence of symptoms during active stages is not adequate.  
See Ardison v. Brown, 6 Vet. App. 405, 407-408 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) 
(examination reports that failed to include a diagnosis were 
inadequate and could not be relied upon).

Similarly, as to the issue of service connection for genital 
warts, in September 2000 and December 2000, the Veteran was 
treated for a wart on the penis.  In July 2001, he was 
treated for a penile abrasion.  Subsequent to service, during 
the July 2005 VA examination the Veteran described that he 
would experience itching and noticeable warts in the genital 
area.  He added that his symptoms would flare up as often as 
11 times per year and last until treated.  The examiner 
concluded that there was no diagnosis because there was no 
pathology to render a diagnosis, and there were no warts 
noted on examination.

As above, genital warts are by their very nature subject to 
remission and recurrence.  Because there is evidence of warts 
in service, and the Veteran has described a history of 
genital warts since December 2000, he, as a layperson, is 
competent to report a continuity of symptoms since service.  
See Falzone, 8 Vet. App. at 403; see also Jandreau, 492 F.3d 
at 1372; Barr, 21 Vet. App. at 303.  As such, the Board finds 
that a remand for an examination during an "active" stage or 
during an outbreak of the genital warts is warranted.  See 
Ardison, 6 Vet. App. at 407-408; Abernathy, 3 Vet. App. at 
464.

Finally, as to the issue of an increased disability rating 
for onychomycosis, the Veteran has asserted that his 
disability is more disabling than reflected by the currently 
assigned noncompensable disability rating.  His service-
connected disability was most recently evaluated by a VA 
medical examiner in July 2005.  As it has been almost four 
years since the extent of the disability has been assessed, 
the Board finds that the Veteran should be afforded a 
contemporaneous VA examination to assess the current nature, 
extent, severity and manifestations of his onychomycosis. See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination in order 
to determine the nature and etiology of 
any migraine headaches found on 
examination.  The examination should 
preferably be conducted during an active 
stage of the disease.  The entire claims 
file and a copy of this Remand must be 
reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(a 50 percent or more likelihood) that any 
migraine headaches found on examination 
had their onset during or are the result 
of the Veteran's period of active service, 
to include the reported inservice 
incidents.  In doing so, the examiner 
should acknowledge the Veteran's report of 
a continuity of symptomatology.

A complete rationale for any opinion 
expressed shall be provided.

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination in order 
to determine the nature and etiology of 
any genital warts found on examination.  
The examination should preferably be 
conducted during an active stage of the 
disease.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(a 50 percent or more likelihood) that any 
genital warts found on examination had 
their onset during or are the result of 
the Veteran's period of active service, to 
include the reported inservice incidents.  
In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.

A complete rationale for any opinion 
expressed shall be provided.

3.  The RO/AMC shall schedule the Veteran 
for an appropriate VA skin examination in 
order to determine the nature and severity 
of the service-connected onychomycosis.  
The examination should preferably be 
conducted during an active stage of the 
disease.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.  
Unretouched color photographs of the 
involved areas should be included in the 
report.

It is requested that the examiner obtain a 
detailed medical and occupational history.  
The examiner is also requested to indicate 
what percentage of the entire body, and 
what percentage of any exposed areas is 
affected by the service-connected 
onychomycosis and whether antibiotic, 
systemic therapy, or other 
immunosuppressive drugs, are required.  If 
so, the frequency and length of said 
therapy should be identified.

A complete rationale for any opinion 
expressed shall be provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
LISA BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


